United States Court of Appeals
                                                                                 Fifth Circuit
                                                                                 F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                                                                                 October 3, 2003
                               FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                      Clerk


                                     No. 03-30081
                                   Summary Calendar



      KATHERINE KINCHEN,

                                                       Plaintiff-Appellant,

                                          versus

      TECHE ACTION BOARD, Etc.; et al.,

                                                       Defendants,

      UNITED STATES OF AMERICA,

                                                       Defendant-Appellee.


                  Appeal from the United States District Court for
                        the Western District of Louisiana
                             (USDC No. 01-CV-803)
          _______________________________________________________


Before REAVLEY, JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*




      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
       Katherine Kinchen appeals the judgment entered against her in her medical

malpractice suit tried to the court under the Federal Tort Claims Act, 28 U.S.C. §§

1346(b), 2671-80. We have reviewed the record and conclude that the court did not

clearly err in finding that Kinchen failed to carry her burden of establishing a causal

connection between the alleged breach in the standard of care and the course of her

kidney disease. The trial consisted of testimony of the treating physician and expert

testimony, which was conflicting on the issues of negligence and causation.

       Kinchen’s expert testified that the treating physician should have ordered more lab

tests and should have referred Kinchen to a kidney specialist. The government’s expert,

Dr. Lamarche, essentially testified that more testing or a referral most likely would not

have changed the course of treatment or the course of plaintiff’s kidney disease. We

agree with the government that the causation finding is a factual finding subject to review

for clear error. We cannot say that the district court’s finding on this issue was clearly

erroneous, that the court erred in giving more weight to the government’s expert witness,

given Lamarche’s credentials and the substance of his testimony, or that the district court

misunderstood the legal standard for causation under applicable Louisiana law.

       AFFIRMED.




                                              2